                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 JENNIFER M. OSTERMILLER,

                      Plaintiff,                   CV 19-09-BLG-BMM-JTJ
 vs.

 C/O STEVEN GEARTNER, CORY                       ORDER ADOPTING MAGISTRATE
 KIRKPATRICK, OFFICER IHDE, and                     JUDGE’S FINDINGS AND
 RICH ST. JOHN,                                      RECOMMENDATIONS
                      Defendants.



       Plaintiff Jennifer Ostermiller (“Ostermiller”) filed a pro se Complaint on

January 28, 2019. (Doc. 1.) United States Magistrate Judge John Johnston issued a

Scheduling Order on September 13, 2019, requiring the parties to file initial

disclosure statements and to exchange certain documents within sixty days. (Doc.

32 at 1-3.) Ostermiller failed to file a timely disclosure statement.

       Judge Johnston entered an Order on December 13, 2019, directing

Ostermiller to file her statement on or before January 10, 2020. (Doc. 40.) Judge

Johnston advised Ostermiller that he would recommend that the Court dismiss the

case if Ostermiller failed to comply. (Doc. 40.) Judge Johnston reminded

Ostermiller that she needed to file her disclosure statement on or before January


                                           1
20, 2020, in an Order dated December 30, 2019. (Doc. 42.) Ostermiller has not

filed her disclosure statement.

      Judge Johnston issued Findings and Recommendations on February 5, 2020.

(Doc. 45.) Judge Johnston noted his concern with Ostermiller’s failure to comply

with his Orders dated September 13, 2019 (Doc. 32), December 13, 2019 (Doc.

40), and December 30, 2019 (Doc. 42.). (Doc. 45 at 3.) Judge Johnston determined

that he would not tolerate Ostermiller’s failure to comply with his Orders. Judge

Johnston recommends that the Court dismiss this case without prejudice pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure. (Doc. 45 at 3.) Judge

Johnston notified both parties that they had fourteen days to file objections to his

Findings and Recommendations. (Id. at 6.)

      Neither party filed objections to Judge Johnston’s Findings and

Recommendations. The parties have waived the right to de novo review thereof.

28 U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)



                                           2
(citations omitted). Reviewing for clear error and finding none, IT IS ORDERED

that:

   1. Judge Johnston’s Findings and Recommendations (Doc. 45) are ADOPTED

IN FULL.

   2. This matter is DISMISSED WITHOUT PREJUDICE pursuant to Rule

41(b) of the Federal Rules of Civil Procedure.

   3. The Clerk of Court shall close this matter and enter judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.

   4. The Clerk of Court shall have the docket reflect that the Court certifies

pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure that any

appeal of this decision would not be taken in good faith.

        DATED this 24th day of February, 2020.




                                         3
